By the Court :
The board met November 13, 1883. On December 12,1883, a report was made upon a certain bill and vouchers of one Ahern, and the report was duly adopted the next day. Tbe supervisors signed the tax book and warrants for the collection of the taxes, and afterwards adjourned' sine fie December 15, 1883.-
On the 7th of April, 1884, the relators, .on an affidavit charging that this bill of Ahern’s was erroneous and illegal, and that the board had no jurisdiction to allow such a claim, and that there was no proof to sustain it, and that the county treasurer threatened to pay the bill, obtained a certiorari, directed to the board, requiring them to return their proceedings and all the evidence. That certiorari •and the return comes on to be heard.
The respondents insist that the writ should be quashed on the ground that prior to its issue the board had issued its warrants; that the money had been collected and was at the time in the hands of the county treasurer. It seems to us that thé case of People ex rel. Weekes v. Supervisors of Queens County (82 N. Y., 275) is conclusive on this point. We see no difference between that case and the present, and it follows that the writ must be quashed.
The writ should be quashed, with fifty dollars costs and disbursements
Present — Learned, P. J., Bockes and Landon, JJ.
Writ quashed, with fifty dollars costs and disbursements.